




 
Peadar Mac Canna
Citibank Europe plc
 
Director
1 North Wall Quay
 
Trade Business Management
Dublin 1, Ireland
         
Tel       +353 (1) 622 4567
   
Fax       +353 (1) 622 2741
   
peadar.maccanna@citigroup.com









Date     20th August 2010
 
 
Tim Courtis
 
Greenlight Reinsurance, Ltd
65 Market Street
Suite 1207, Jasmine Court
Camana Bay, PO Box 31110 Grand Cayman, KY1-1205
CAYMAN ISLANDS


 
 (the “Company”)

 




Dear Tim,




1.  
Committed letter of credit facility



Further to recent discussions, Citibank Europe plc (the “Bank”) is pleased to
provide a one year committed Letter of Credit issuance facility (the “Facility”)
to the Company subject to the terms and conditions set out in this Letter, (the
one year anniversary of the date hereof being the “Facility Termination Date”,
provided that the Facility shall be extended by 364 days beyond the then
effective Facility Termination Date unless the Bank or the Company delivers a
written notice of cancellation to the other party at least 120 days prior to the
then effective Facility Termination Date.
For the avoidance of doubt, any termination shall not affect any outstanding
credits at the then effective Facility Termination Date, nor shall it prevent
the Bank    continuing provide the Facility on an uncommitted basis but
otherwise on the terms of this Letter.


2.           Amount


The Facility shall be in a maximum aggregate amount of USD 400,000,000 (the
“Facility Limit”).


3.           Facility Documents


The Company shall enter into the following documents in relation to the
Facility:


                 (a)  
The Insurance Letters of Credit - Master Agreement (Form 3/CEP) (the “Master
Agreement”);



                 (b)  
A Reinsurance Deposit Agreement (Form 12/CEP)



 (c)   The Corporate Mandate;


 (d)   The General Communications Indemnity; and


 (e)  any other documents which the Bank and the Company agree to be expedient
in connection herewith or the issuance, establishment, maintenance of any
credit.




In the event of any inconsistency between the terms of this letter and the terms
of any Facility Document, the terms of this letter shall prevail.


4.           Conditions precedent


Excluding (h) below, the Company shall not request the issuance of any Credit
until the Bank has received the documents and other evidence specified below in
a form and substance satisfactory to the Bank (each a “Condition Precedent”):


 
 (a)
the enclosed duplicate of this Letter, duly executed on behalf of the Company
before 20th August 2010;



                 (b)  
the other Facility Documents together with any document to be delivered under
the Facility Documents, duly executed on behalf of the Company;



 
   (c)
evidence that all registrations, filings and other steps necessary (other than
any specifically referred to as conditions subsequent) to perfect any security
interest created pursuant to the Facility Documents have been fulfilled;



 (d)   wet-ink certified copies of the constitutional documents of the Company;


 (e)   that the letter of credit facility dated 12 October 2005 between Citibank
N.A. and the Company (as amended, supplemented, or otherwise
modified)  (the “Original Facility”) has been terminated or cancelled;
 
 (f)   appointment of process agent documentation as required by clause 15.3 of
this Letter;


 (g)   such other documents, information and other evidence as the Bank may
reasonably require prior to the date of issuance of the initial Credit in order
to comply with the Bank’s anti-money laundering and other know-your-customer
policies and procedures, including (without limitation) copies of reports from
the Company’s external auditors and details of the Company’s directors and
owners; and


 
(h)
a request in form and substance satisfactory to the Bank for the issuance of a
Credit in favour of Citibank N.A. drawable by Citibank N.A. in connection with
any letter of credit or similar instrument issued by Citibank N.A. under or in
connection with the Original Facility in form and substance satisfactory to
Citibank NA.

 
5.           Utilisation requests


5.1  
Whenever the Company wishes the Bank to issue a Credit under the Facility, it
shall give to the Bank a duly completed application form in accordance with the
Master Agreement and at least 3 Business Days before the proposed issue date for
the Credit.



5.2  
The Bank shall be entitled to examine each request to issue a Credit on a
case-by-case basis and, notwithstanding clause 1(a)(i) of the Master Agreement
during the continuance of this Letter, shall only be entitled to decline any
such request without liability where:



(a)  
such request would cause the Bank to be in breach of any law of any jurisdiction
(including non-exclusively any breach of sanctions imposed by the law of the
United States of America or England); or



(b)  
the tenor of the Credit is longer than 15 months; or



(c)  
there is a failure to deposit in a Reinsurance Deposit account held
with Citibank N.A. (London Branch) in an amount required under the terms of the
Reinsurance Deposit Agreement.



6.           Interest


6.1
The Company shall pay interest on the amount drawn by a Beneficiary under a
Credit at a rate per annum of LIBOR plus 2.5% from the date of drawing until the
date of reimbursement by the Company.



6.2
Any interest accruing under this paragraph 6 shall be immediately payable by the
Company on demand by the Bank. Overdue interest shall be compounded in
accordance with the usual practice of the Bank as outlined below in respect of
unauthorised overdrafts.



6.3           Interest due from the Company under this Letter shall:


 (a)    be compounded and accrue from day to day;


 
 (b)
be calculated on the basis of the actual number of days elapsed and a 360 day
year (or such other day count convention as is market practice for the relevant
currency); and



 (c)    be payable both before and after judgment.



7.           Fees


The Fees that the Company is obliged to pay to the Bank in connection with the
Facility have been separately agreed between the Company and the Bank.


8.           Representations and Warranties


The Company represents and warrants to the Bank (x) on the date of its
acceptance of this Letter and (y) with respect to (a), (c), (d), and (f) below,
also on the date of issuance of a Credit and until this Letter has expired or
terminated, as follows.


 
(a)
It (i) is duly organised, validly existing and (to the extent applicable) in
good standing under the laws of its jurisdiction of incorporation or
organisation, (ii) is duly qualified to do business and (to the extent
applicable) in good standing in each jurisdiction where, because of the nature
of its activities or properties, such qualification is required, (iii) has the
requisite corporate power and authority and the right to own and operates its
properties, to lease the property it operates under lease, and to conduct its
business as now and proposed to be conducted, and (iv) has obtained all material
licenses, permits, consents or approvals from or by, and has made all filings
with, and given all notices to, all governmental authorities having
jurisdictions, to the extent required for such ownership, operation and conduct
(including, without limitation, the consummation of transactions contemplated by
this Letter and the other Facility Documents) as to each of the foregoing,
except in each case referred to in clauses (ii) and (iv) where the failure to do
so would not have a Material Adverse Effect.



 
(b)
The execution, delivery and performance by it of this Letter and any other
Facility Document to which it is a party and the consummation of the
transactions contemplated hereby, are within the Company's corporate powers,
have been duly authorised by all necessary corporate action, and do not
contravene the Company's constitutional documents.  Nor do any of them
contravene (i) any applicable law or (ii) any contractual restriction binding on
or affecting the Company in a way that has, or that could reasonably be expected
to have, a Material Adverse Effect.



 
(c)
No authorisation or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any third party is
required for the due execution, delivery and performance by the Company of this
Letter, any other Facility Document to which it is a party or in respect of any
Credit, except for those authorisations, approvals, actions, notices and filings
that have been duly obtained, taken, given or made and are in full force and
effect and except where the failure to obtain such authorizations, approvals,
actions, notices and filings does not and cannot have a Material Adverse Effect.



 
(d)
This Letter and the other Facility Documents have been duly executed and
delivered by the Company and constitute the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with their
respective terms, subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganisation, moratorium or similar law affecting creditors'
rights generally and (ii) the effect of general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or law).



 
(e)
The consolidated financial statements included in the most recent 10Q filing of
the Group, copies of which have been furnished to the Bank, fairly present the
consolidated financial condition of the Group in accordance with generally
accepted accounting principles consistently applied.  Since the date of such
filing there has been no Material Adverse Effect.



 
(f)
There is no pending or, to the knowledge of the Company, threatened action,
suit, investigation, litigation or proceeding affecting any member of the Group
before any court, governmental agency or arbitrator that could reasonably be
expected to have a Material Adverse Effect or if brought by a third party,
purports to affect the legality, validity or enforceability of this Letter or
any Facility Document or the consummation of the transactions contemplated
hereby and, in each case, is reasonably likely to be successful.

 
9.
Undertakings



The Company undertakes to the Bank that it shall:


 
(a)   post each annual 10K filing when available on www.sec.gov and in any event
within 90 days of its financial year end;



                 (b)  
post each 10Q filing when available on www.sec.gov and in any event within 45
days of the end of the relevant quarter;



promptly upon it becoming aware of the event, provide the Bank with notice of
any change in that Company’s ownership structure such that its ultimate parent
(as at the date of this letter) ceases to own, directly or indirectly, a
majority of the equity of the Company, or upon any announcement of such a
restructuring by the parent.
 
10.           Costs and Expenses


10.1          The Company undertakes to indemnify the Bank, within 5 Business
Days following demand, for and against all actions, proceedings, liabilities,
losses and damages in connection with this Letter (except to the extent arising
from the gross negligence or wilful misconduct of the Bank)


10.2          The Company undertakes within 5 Business Days to pay or reimburse
the Bank for all:


 (i) reasonable invoiced out-of-pocket charges, costs and expenses which the
Bank actually incurs (including non-exclusively the cost of all required
registrations and any other legal fees that the Bank actually incurs in relation
to the Facility) in connection with the preparation and administration of this
Letter; and


 (ii) out-of-pocket, charges, costs and expenses which the Bank incurs in
connection with the enforcement of this Letter.



11.           Certificates


Any demand, notification or certificate issued by the Bank specifying any amount
due under this Letter or any Facility Document or any determination of any ratio
shall, in the absence of manifest error, be conclusive and binding on the
Company.



12.           Events of Default; Miscellaneous


12.1          Any of the following events shall constitute an Event of Default:


 (a)  the Company fails to pay on its due date any amount payable by it under
this Letter (including pursuant to Sections 6.1, 6.2, 7 or 10 hereof) within
five Business Days of its due date;


 (b)  the Company fails to comply with any of its other obligations (not
specified in Section 12.1(a) above) under any Facility Document provided that no
Event of Default will occur under this clause if (i) the non-compliance is
capable of remedy and (ii) the Company remedies the non-compliance within ten
Business Days of the Bank notifying the Company of the non-compliance;


 (c)  any representation or warranty made by the Company in any Facility
Document shall be incorrect in any material respect when made; or


 (d)  the Company’s ownership structure changes such that its ultimate parent
(as at the date of this letter) ceases to own, directly or indirectly, a
majority of the equity of the Company.


12.2
Whilst an Event of Default is continuing, the Bank may at any time terminate the
availability of the Facility to the Company.  If an Event of Default occurs
under Clause 12.1(d), to assist the Bank in determining whether to terminate the
availability of the Facility, the Bank may ask the Company to provide (or
procure the provision by the new owner) to the Bank of any documents,
information and other evidence the Bank reasonably requires in order to comply
with the Bank's anti-money-laundering and other know-your-customer policies and
procedures in relation to the new owner.



12.3
The rights of the Bank under this Letter and the Facility Documents may be
exercised as often as necessary; are cumulative and not exclusive of its rights
under the general law; and may be waived only in writing and specifically. Delay
in exercising or non-exercise of any such right is not a waiver of that right.



12.4
If any provision of this Letter or any Facility Document is or becomes illegal,
invalid or unenforceable in any jurisdiction, that shall not affect (i) the
legality, validity or enforceability in that jurisdiction of any other provision
of that document; or (ii) the legality, validity or enforceability in any other
jurisdiction of that or any other provision of that document.



12.5
In no event shall the Bank or the Company be liable on any theory of liability
for any special, indirect, consequential or punitive damages and each of the
Bank and the Company hereby waives, releases and agrees not to sue the other
party hereto upon any such claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its or their favour.



12.6
Whilst an Event of Default is continuing, the Bank may set off any obligation of
the Company under the Facility Documents to which it is a party or in respect of
any Credit (whether present or future, actual or contingent) against any
obligation owed by the Bank to such Company or Citibank N.A., regardless of the
place of payment, booking branch or currency of either obligation.  If the
obligations are in different currencies, the Bank may convert either obligation
at a market rate of exchange in its usual course of business for the purpose of
the set-off.



12.7
The terms of this Letter may not be waived, modified or amended unless such
waiver, modification or amendment is in writing and signed by each of the Bank
and the Company, nor may the Company assign any of its rights hereunder without
the prior written consent of the Bank.



12.8
Clauses 9 and 10 of the Master Agreement shall apply in respect of this Letter,
with necessary changes.

 
13.           Definitions and Interpretation


13.1        Terms defined in any Facility Document shall have the same meanings
when used in this Letter. Additionally, the following terms have the following
meanings.


  Business Day means a day (other than a Saturday or a Sunday) on which banks
are generally open in Dublin and London.
  Facility Documents means the documents specified in paragraphs 3(a) through
3(e) and any other document pursuant to which a security interest, guarantee or
other form of credit support is created or exists in favour of the Bank in
respect of the obligations of the Company under this Letter.
  Group means the Company and each other person from time to time included in
the consolidated financial statements of the Company filed with the Securities
and Exchange Commission.
  LIBOR means the overnight rate for US Dollars which appears on the screen
display designated "Reuters Screen LIBOR01" on the Reuters Service (or such
other screen display or service as may replace it for the purpose of displaying
the relevant British Bankers' Association Interest Settlement Rates for deposits
in US Dollars in the London interbank market) at or about 11.00 a.m. on the
relevant day.
   Material Adverse Effect means an event or circumstance having a material
adverse effect on the financial condition of (i) the Company; or (ii) the Group
as a whole; or (iii) the legality, validity or enforceability of any Facility
Document against the Company.

 
13.2          In this Letter (unless otherwise provided):


 (a)   words importing the singular shall include the plural and vice versa;


 (b)   references to:


 
(i)
paragraphs are to be construed as references to the paragraphs of this Letter;

 
(ii)
any document shall be construed as references to that document, as amended,
varied, novated or supplemented;

 
(iii)
any statute or statutory provision shall include any statute or statutory
provision which amends, extends, consolidates or replaces the same;

 
(iv)
any document or person being acceptable or approved or satisfactory shall be
construed as meaning acceptable to or approved by or satisfactory to the Bank in
its sole discretion;

 
(v)
a person shall be construed so as to include that person's assignors,
transferees or successors in title and shall be construed as including
references to an individual, firm, partnership, joint venture, company,
corporation, body corporate, unincorporated body of persons or any state or any
agency of a state; and

 
(vi)  
time are to London time.



13.3
The headings in this Letter are for convenience only and shall be ignored in
construing this Letter.





14  
Communications



14.1
Any notice or demand to be served on the Company by the Bank hereunder may be
served:



 
(a)
Personally on any officers listed in such Company’s General Communications
Indemnity and dated this date as amended from time to time (such shall be
referred to as “Authorized Officer(s)”);



 (b)  By registered or certified letter addressed to:


 Greenlight Reinsurance, Ltd.
 P.O. Box 31110
 65 Market Street, Suite 1207
 Jasmine Court, Camana Bay
 Grand Cayman, KY1-9006
 
Cayman Islands



 
(c)
by posting the same by letter addressed in any such manner as aforesaid to such
registered office or principal place of business; or



 
(d)
by telex or facsimile addressed in any such manner as aforesaid to any then
published telex or facsimile number of ourselves.



14.2
Unless otherwise stated, any notice or demand to be served on the Bank by the
Company hereunder must be served on the Bank either at its address stated at the
beginning of this Letter (or such other address as the Bank may notify the
Company of from time to time) or by facsimile to such number as the Bank may
notify the Company of from time to time.



14.3           Any notice or demand:


 
(a)
sent by post shall be deemed to have been served on the relevant party on the
third Business Day after and exclusive of the day of posting; provided that a
copy of all such communications sent by post shall be sent via facsimile or
other form of electronic communication; or



 
(b)
sent by telex or facsimile shall be deemed to have been served on the relevant
party when confirmation is received.



In proving such service by post it shall be sufficient to show that the letter
containing the notice or demand was properly addressed and posted and such proof
of service shall be effective notwithstanding that the letter was in fact not
delivered or was returned undelivered.



15.           Governing Law


15.1
This Letter and all non-contractual obligations arising out of it or in
connection with it shall be governed by English law and for the benefit of the
Bank the Company irrevocably submits to the jurisdiction of the English Courts
in respect of any dispute which may arise from or in connection with this Letter
or any Credit.



15.2
A person who is not a party to this Letter has no rights under the Contracts
(Rights of Third Parties) Act 1999 to enforce any terms of this Letter.



15.3
The Company designates the address below as its address for service of all claim
forms, application notices, judgments, orders or other notices of English legal
process relating to this Letter and any other Facility Document governed by
English law.



 
Corporation Service Company (UK) Limited Elysium Gate, Unit

 
20/21, 126-128 New Kings Road London SW6 4LZ, United Kingdom



 
Items served at this address must be marked for the attention of the Company.



15.4
The Company must have the same address for service and it must be an address in
London, United Kingdom.  If the Company wishes to change their address for
service, the Company may do so by giving the Bank at least 10 Business Days'
written notice of the new address for service.

 
16.           Anti-Tying


Citigroup’s Corporate and Investment Bank’s anti-tying policies are incorporated
herein by reference.


17.           Force and Effect


Notwithstanding anything contained in this Letter, both the Company and the Bank
agree that this Letter and the provisions contained herein shall not come into
full force and effect until October 12th 2010.








Yours faithfully,


Signed: Niall Tuckey                                       
For Citibank Europe Plc




 
We hereby confirm our agreement to the above:




Dated: August 20, 2010
 

Signed:   /s/ Tim Courtis Signed: /s/ Faramarz Romer Name:  Tim Courtis Name:
Faramarz Romer Title:  Chief Financial Officer Title: Reporting & Compliance
Officer 

For and on behalf of Greenlight Reinsurance, Ltd.



 
 

--------------------------------------------------------------------------------

 


 


 